Darrell Hickman, Justice, dissenting. I would affirm the judgment of the trial court ordering a forfeiture of the bond. The appellant had actual notice that he was supposed to be in court. He called two lawyers who had represented him before and asked them to appear for him; both of them refused. The trial judge, after a hearing, decided that Smith made a deliberate choice after being advised by counsel of the possible consequences of his failure to appear. The trial court’s characterization of the appellant’s testimony and demeanor is the reason I would affirm the judgment: ... I have never heard such conflicting testimony in my life, Mr. Smith, and I’m not sure which time you were lying. Whether it was in the letter you wrote on November 18, or by way of the testimony you first offered to the Court or the testimony you later offered to the Court. I just can’t believe that your memory is that bad. I think that it was a deliberate effort on your part to come into this Court and try to tell me a bald-faced lie so I would return your bond money. You were concerned about that bond money last November 18th .... You knew good and well that it would be called if you didn’t appear. I think one of the reasons you elected not to appear is because you didn’t want to go to trial. The record indicates that you have successfully stalled this case since March 3rd of last year and I’m not going to take any more stalls on this. I’m informing your counsel to get prepared. It won’t do you any good to fire this man like you fired the others at the last minute and come in here at the last minute and say that you are not ready to go to trial. You are presumed to be innocent of the charges and the jury will perhaps find you to be innocent. Nevertheless, there is going to be a trial..... One reason for the crowded docket problem is that cases are postponed and valuable court time is wasted. One way of preventing such dilatory tactics is imposition of bonds and forfeiture of the bond. The trial court was in a position to judge the matter, which he did; I would not substitute my judgment for his in this case. I am authorized to state that Justice Byrd joins in this dissent.